EXHIBIT 10.51

Execution Copy

PURCHASE OBLIGATION AGREEMENT

This PURCHASE OBLIGATION AGREEMENT (this “Agreement”) is dated as of January 20,
2010 and is by and among ITT EDUCATIONAL SERVICES, INC., a Delaware corporation
(the “Guarantor”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as indenture trustee
and collateral agent (in such capacities, the “Secured Party”) and each of the
Senior Creditors (as hereinafter defined) whose names appear on the signature
pages hereof.

RECITALS

A. The Guarantor offers certain programs of education through schools that it
owns and operates.

B. PEAKS Trust 2009-1 (the “Trust”) has been established pursuant to a Trust
Agreement dated as of December 23, 2009 (as amended, supplemented, restated or
otherwise modified from time to time, the “Trust Agreement”), between Access
Group, Inc., as depositor, and Deutsche Bank Trust Company Delaware, as owner
trustee, for the purpose of purchasing and holding loans made to students
attending the Guarantor’s schools.

C. The Trust Agreement and that certain Indenture and Credit Agreement dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Indenture and Credit Agreement”) by and among the Trust,
the Secured Party and the Lender Trustee, provide for student loan asset-backed
senior notes to be issued by the Trust (the “Senior Notes”) to provide a portion
of the funds for the Trust to purchase and hold Financed Loans.

D. The Senior Notes will be purchased by certain of the Senior Creditors
pursuant to a Note Purchase Agreement dated as of the date hereof between the
Trust and the Note Purchasers (as defined therein) and acknowledged by the
Secured Party (as amended, supplemented, restated or otherwise modified from
time to time, the “Note Purchase Agreement”).

E. The Trust Agreement and the Indenture and Credit Agreement also provide for
the terms of a loan (the “Loan” and together with the Senior Notes, the “Senior
Credit”) to be made to the Trust in order to provide a portion of the funds for
the Trust to purchase and hold Student Loans.

F. The Loan will made by a lender (the “Lender” and together with the Note
Purchasers, the “Senior Creditors”) to the Trust pursuant to a Loan Agreement
(as amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”) dated as of the date hereof between the Trust, the Secured
Party and such Lender.



--------------------------------------------------------------------------------

G. The proceeds of the Senior Credit will be used to purchase Financed Loans
pursuant to that certain Private Education Loan Origination and Sale Agreement
dated as of the date hereof among Liberty Bank, N.A., as Originating Lender, the
Guarantor, the Lender Trustee, the Secured Party and Access Group, Inc. as
Origination Agent (as amended, supplemented, restated or otherwise modified from
time to time, the “Loan Purchase Agreement”).

H. The Guarantor has agreed to guarantee all Guaranteed Payments in respect of
the Senior Credit pursuant to the terms of that certain Guarantee Agreement
dated as of the date hereof between the Guarantor and the Secured Party (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guarantee Agreement”).

I. The Senior Creditors desire that the Guarantor grant the Senior Creditors an
option pursuant to which such Senior Creditors may elect to require the
Guarantor to purchase, in whole or in part, the Senior Credit, on the terms
herein described.

J. The parties desire to provide for the amendment of this Agreement in certain
circumstances.

K. Capitalized terms used but not defined herein (including in the preamble and
the recitals hereto) shall have the meanings assigned to such terms in the
Indenture and Credit Agreement.

I. PURCHASE OBLIGATION AND MOST FAVORED NATION PROVISION

1. The Guarantor hereby grants to the Senior Creditors an irrevocable option to
require the Guarantor to purchase (the “Purchase Obligation”), in whole or in
part, the Senior Credit, in the circumstances and on the terms set forth below:

1.1. If, subsequent to the Closing Date, any legislative change is enacted into
law to reduce the maximum allowable percentage of the Guarantor’s cash revenues
derived from funding under Title IV of the Higher Education Act from 90% to 75%
or less (a “Legislative Change”), the Guarantor will give written notice (a
“Purchase Notice”) of such fact not more than five (5) days after the date upon
which a Legislative Change shall have become effective (the “Legislative Change
Date”) to the Secured Party and the Secured Party shall deliver such Purchase
Notice to each of the Senior Creditors not more than five (5) days after receipt
of the same from the Guarantor.

1.2. The Purchase Notice shall (i) describe the scope of the Legislative Change
in reasonable detail, (ii) designate a purchase date (the “Purchase Date”),
which Purchase Date shall be not less than forty (40) days and not more than
sixty (60) days following the Legislative Change Date, (iii) specify the date by
which the Senior Creditors must accept the Offer to Purchase (the “Required
Acceptance Date”), which

 

- 2 -



--------------------------------------------------------------------------------

Required Acceptance Date shall be not less than ten (10) days prior to the
Purchase Date and (iv) refer to this Agreement and the right of the Senior
Creditors to require the Guarantor to offer to purchase (the “Offer to
Purchase”) upon the same terms and conditions pro rata the Outstanding Senior
Credit, in whole or in part, at the purchase price for such Senior Credit,
payable in immediately available funds, equal to the unpaid principal amount of
such Senior Credit, together with interest accrued and unpaid thereon to the
Purchase Date (the “Purchase Amount”), without Call Premium or any other
amounts.

1.3. Each Senior Creditor shall have the right to accept an Offer to Purchase
made by the Guarantor pursuant to Section 1.2 hereof and require the purchase of
the Senior Credit held by such Senior Creditor, in whole or in part, by written
notice (the “Senior Creditor Acceptance Notice”) to the Guarantor on or before
the Required Acceptance Date. If 25% or more of the Senior Credit then
Outstanding is tendered to the Guarantor for purchase, the Guarantor shall
promptly notify or cause the Secured Party to notify the Senior Creditors of
such fact (the “25% Acceptance Notice”) and (i) the Required Acceptance Date
shall be adjusted by the number of days necessary to give each such remaining
Senior Creditor at least thirty (30) days from its receipt of such 25%
Acceptance Notice to accept such Offer to Purchase and (ii) the Purchase Date
shall be extended such that the number of days between the Required Acceptance
Date and the Purchase Date shall remain unchanged. Failure to timely respond by
a Senior Creditor to any Purchase Notice or 25% Acceptance Notice shall
constitute a rejection of the Offer to Purchase by such Senior Creditor.

1.4. On the Purchase Date, upon receipt of the applicable Purchase Amount by
each Senior Creditor having delivered a Senior Creditor Acceptance Notice to the
Guarantor as to all or any portion of such Senior Creditor’s then Outstanding
Senior Credit, such Senior Creditor shall surrender the Senior Notes or Loan
Notes corresponding to such portion of the then Outstanding Senior Credit for
transfer, duly endorsed or accompanied by an assignment to the Guarantor duly
executed by such Senior Creditor, and the Trust shall deliver on the Purchase
Date such new Senior Notes or Loan Notes reflecting the Guarantor as a Senior
Creditor as may be required in accordance with the terms of Section 2.03 of the
Indenture and Credit Agreement. The Trust and the Secured Party undertake and
agree that notwithstanding the terms of said Section 2.03 and the right of the
Trust, the Secured Party and the Registrar to execute, authenticate and
register, respectively, any Senior Note or Loan Note within ten Business Days
upon surrender at the Principal Office of the Registrar, the parties shall
effect any transfer of Senior Notes or Loan Notes in respect of the Purchase
Obligation on the Purchase Date.

2. In furtherance of the transactions described in the Trust Agreement, the
Indenture and Credit Agreement, the Note Purchase Agreement, the Loan Agreement,
the Loan Purchase Agreement and the Guarantee Agreement, the Trust has entered
into the several related

 

- 3 -



--------------------------------------------------------------------------------

transactions contemplated by that certain (i) Administration Agreement, dated as
of the date hereof, among the Trust, the Owner Trustee, the Guarantor, Access
Group, Inc., as Administrator, and the Secured Party (as amended, supplemented,
restated or otherwise modified from time to time, the “Administration
Agreement”), (ii) Syndication Agent Agreement dated as of the date hereof among
the Trust, Deutsche Bank Securities Inc., as Syndication Agent, and the
Guarantor (as amended, supplemented, restated or otherwise modified from time to
time, the “Syndication Agreement”), and (iii) Agreement for Servicing Private
Student Loans, dated as of the date hereof, among the Trust, the Secured Party,
the Guarantor and Access Group, Inc., as Servicer (as amended, supplemented,
restated or otherwise modified from time to time, the “Servicing Agreement”)
(the transactions contemplated by the agreements referenced in this Section 2,
collectively, the “PEAKS 2009-1 Transaction”).

3. The Guarantor covenants and agrees that in the event that the Guarantor
enters into a transaction related to private education loans for its students
and graduates that (i) is similar, in form or substance, to the PEAKS 2009-1
Transaction, and in which Deutsche Bank Securities Inc. (or an affiliate
thereof) acts as arranging agent, collateral agent, placement agent, syndication
agent, indenture trustee, lender trustee or owner trustee and in which the
Guarantor guarantees payments on any loan, note or other debt obligation (each,
a “Debt Obligation”) issued in connection therewith (a “Similar Transaction”),
and (ii) contains an obligation of the Guarantor to purchase, in whole or in
part, any Debt Obligation in the event that the maximum allowable percentage of
the Guarantor’s cash revenues derived from funding under Title IV of the Higher
Education Act is reduced from 90% to a percentage above 75% but below 90%, then
the Guarantor shall (A) on the Business Day immediately following the closing
date of such Similar Transaction, provide the Secured Party with notice and a
description of the obligation of the Guarantor contained in the Similar
Transaction (the “Similar Transaction Notice”), and (B) execute an amendment to
this Agreement that increases the percentage from 75% in the definition of
Legislative Change to the percentage utilized in the Similar Transaction.

4. The Secured Party covenants and agrees to deliver any Similar Transaction
Notice to the Senior Creditors not more than five (5) days after receipt of the
same from the Guarantor.

II. MISCELLANEOUS PROVISIONS

5. Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered either personally or by next day courier, in each
case, addressed as follows:

(a) if to the Guarantor or the Secured Party, at the address set forth in the
Indenture and Credit Agreement; and

(b) if to any Senior Creditor, at the address set forth in the Credit Register
maintained by the Credit Registrar, together with a copy to the Senior
Creditors’ counsel: Winston & Strawn LLP, 200 Park Avenue, New York, New York
10166, Attn: Alan S. Hoffman, Esq.,

 

- 4 -



--------------------------------------------------------------------------------

or at such other place as the respective party may, from time to time, designate
in a written notice to the other party.

6. This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns including in connection with an assignment or transfer of the Senior
Credit pursuant to the terms of the Indenture and Credit Agreement.

7. Notwithstanding anything contained herein to the contrary, this instrument
has been executed by Deutsche Bank Trust Company Delaware, not in its individual
or personal capacity but solely in its capacity as Owner Trustee, and in no
event shall Deutsche Bank Trust Company Delaware in its individual or personal
capacity or any beneficial owner of the Issuer have any liability for the
obligations of the Trust hereunder.

8. This Agreement is governed by, and shall be construed in accordance with, the
laws of the State of New York.

9. In connection with any suit, claim, action or proceeding arising out of or
relating to the transactions contemplated hereby: each party hereto hereby
consents to the in personam jurisdiction of the United States District Court for
the Southern District of New York and of the Supreme Court of New York County
(and each party hereto agrees not to commence any action, suit or proceeding
relating thereto except in any such United States District Court or, if subject
matter jurisdiction therefor is not available in such court, in such Supreme
Court); each party hereto agrees that service by prepaid recorded delivery or
registered post, or any other form equivalent thereto (or, in the alternative,
by any other means sufficient under applicable law, rules and regulations) at
the addresses referred to in Section 5 hereof shall be valid and sufficient for
all purposes and hereby waives to the fullest extent it may effectively do so
any challenges to the validity of service of process if service is given in
accordance herewith; and each party hereto agrees to, and irrevocably waives to
the fullest extent it may effectively do so any objection based on forum non
conveniens or venue not to appear in such courts.

10. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO ANY OF THE
AGREEMENTS AND FOR ANY COUNTERCLAIM THEREIN.

11. The Guarantor acknowledges that the Senior Creditors will have no adequate
remedy at law if the Guarantor fails to perform its obligations under this
Agreement. In such event, the Guarantor agrees that the Senior Creditors shall
have the right, in addition to any other rights it may have, to specific
performance of such obligations and that the Guarantor will not take any action
to impede the Senior Creditor’s efforts to enforce such right of specific
performance.

12. If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

 

- 5 -



--------------------------------------------------------------------------------

13. This Agreement shall continue in force and effect until the earlier of:
(i) the Senior Credit being paid in full and (ii) the purchase of the Senior
Credit in full by the Guarantor as described in Section 1, at which time this
Agreement shall terminate and be of no further force and effect.

14. This Agreement constitutes the only agreement between the parties relating
to the Purchase Obligation granted hereunder and supersedes and extinguishes any
prior drafts, agreements, undertakings, representations, warranties and
arrangements of any nature whatsoever, whether or not in writing, relating
thereto.

15. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto signed their names as of the date
first above written.

 

ITT EDUCATIONAL SERVICES, INC. By:  

/s/ Kevin M. Modany

Name:   Kevin M. Modany Title:   Chairman and CEO DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Secured Party By:   Deutsche Bank National Trust Company By:  

/s/ Susan Barstock

Name:   Susan Barstock Title:   Vice President By:  

/s/ Mark DiGiacomo

Name:   Mark DiGiacomo Title:   Assistant Vice President LIBERTY HARBOR MASTER
FUND I, L.P. By:   Liberty Harbor I GP, LLC, its general partner By:  

/s/ Jonathan Lamm

Name:   Jonathan Lamm Title:   Authorized Signatory FUTURE FUND BOARD OF
GUARDIANS By: Goldman Sachs Asset Management, L.P., its investment manager By:  

/s/ Jonathan Lamm

Name:   Jonathan Lamm Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By  

/s/ George Wick

Name:   George Wick Title:   Executive Vice President DEUTSCHE BANK AG, LONDON
BRANCH By  

/s/ Baxter Wasson

Name:   Baxter Wasson Title:   Director By  

/s/ Nir Vidre

Name:   Nir Vidre Title:   Managing Director OREGON PUBLIC EMPLOYEES RETIREMENT
FUND By  

/s/ Mark Casanova

Name:   Mark Casanova Title:   Authorized Signatory KKR FI PARTNERS I L.P. By  

/s/ Mark Casanova

Name:   Mark Casanova Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

USAA LIFE INSURANCE COMPANY By  

/s/ John C. Spear

Name:   John C. Spear Title:   VP Insurance Portfolio ENSIGN PEAK ADVISORS, INC.
By  

/s/ Robert Nydegger

Name:   Robert Nydegger Title:   VP By  

/s/ Kevin Lund

Name:   Kevin Lund Title:   Vice President AMERICAN EQUITY LIFE INSURANCE
COMPANY By  

/s/ Greg Carstensen

Name:   Greg Carstensen Title:   VP - Investments



--------------------------------------------------------------------------------

Section 1.4 of this Agreement is hereby

acknowledged and agreed to as of the

date thereof.

PEAKS TRUST 2009-1, a Delaware statutory

trust

 

By:   DEUTSCHE BANK TRUST COMPANY   DELAWARE, not in its individual capacity  
or personal capacity but solely in its capacity   as Owner Trustee By  

/s/ Susan Barstock

Name  

Susan Barstock

Title  

Attorney-in-fact

By  

/s/ Mark DiGiacomo

Name  

Mark DiGiacomo

Title  

Attorney-in-fact